DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-10) in the reply filed on October 17, 2022 is acknowledged and Claims 1-10 are currently under examination.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on O.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, establishing Foreign Priority of the instant application to Japanese Patent Application No. 2020-050443, filed March 23, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sofue et al., US 20220200003 A1, in view of Matsuyama et al., US 20110014521 A1.
Regarding Claim 1, Sofue discloses an electrode (see disclosure at [0011-0044], negative electrode comprises prior art electrode binder composition; see also examples at [0055-0061]) comprising: a current collector (see general disclosure at [0036-0037], copper foil example at [0055]); and an active material-containing layer supported on the current collector (see general disclosure at [0036-0037], negative electrode slurry applied to copper foil example at [0055]) and comprising an active material (see general disclosure at [0028-0031], SiO and graphite example at [0055]), a conductive agent (also known as a conductive assistant [0025], acetylene black and fibrous nanocarbon example at [0055]), and cellulose fiber (cellulose nanofiber, [0047]), the conductive agent comprising carbon fiber (fibrous nanocarbon made from SWCNT, [0047, 0055]), wherein: the active material-containing layer comprises a first surface brought into contact with the current collector (slurry applied to copper foil, [0055], bottom surface in contact with copper foil), and a second surface which is a reverse face of the first surface (top surface). Additionally, Sofue suggests each of the first agglomerates comprises at least one of the carbon fiber or the cellulose fiber, does not comprise the active material (Fibrous Nanocarbon Material Dispersion B-1 containing Single Wall Carbon Nanotubes and cellulose nanofiber, [0047], suggests agglomeration before addition of active material).
Regarding the limitation of the first agglomerates having a longest diameter of 5 µm or more and a shortest diameter of 1 µm or more, Sofue discloses with a decrease in fiber diameter size, the viscosity of the dispersion of the fibrous nanocarbon material slurry becomes is excessively high, and thus it may be difficult to prepare an electrode coating composition. Additionally, Sofue discloses as the average fiber diameter increases, the fibrous nanocarbon material has lower flexibility, and thus an electrode mixture layer produced may have low cycle characteristics ([0014]). 
By adjusting the diameter of the first agglomerates to be large enough to offer benefit to the electrode layer, yet not so large as to negatively impact the electrode slurry viscosity and flexibility, the first agglomerate diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed first agglomerate diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the fibrous nanocarbon first agglomerate material diameter to be within the claimed range to obtain the desired benefit and minimize the negative impacts, both aspects as disclosed by Sofue, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Sofue is limited by not explicitly disclosing 2000/mm2 or less of the first agglomerates present on the second surface, and the first agglomerates having a longest diameter of 5 µm or more and a shortest diameter of 1 µm or more. However, like Examples 1-12 (Instant Spec, pg. 56-60)  and the general disclosure of the instant specification, and in contrast to Comparative Example 3 of the instant specification (Instant Spec, pg. 60-61), Soufe disperses the fibrous nanocarbon material together with the cellulose nanofiber to prepare a fibrous nanocarbon material dispersion (Synthesis Examples 2-1 through 2-6, [0047-0052]) before adding the negative electrode active material and binder to the fibrous nanocarbon material dispersion (Negative Electrode Examples 1-8, [0055-0061]). Sofue discloses adding the fibrous nanocarbon material with the cellulose nanofiber is beneficial, as the combination of the two materials creates a favorable dispersibility of the mixture ([0014-0016]).
Matsuyama et al. disclose a battery electrode comprising an active material-containing layer supported on the current collector (Fig. 3, anode collector 12 and anode active material layer 15), wherein the active material layer includes an active material (lithium titanate, [0105]), a conductive agent (Super-P, [0105]) and binder material ([0105]). Matsuyama further discloses the inherent progressive movement of binders in a battery electrode during cycling, explaining not only the movement, but benefits such as greater adhesiveness between the active material layer and the current collector ([0027]) when there is a greater amount of binder particles towards the current collector side of the active material layer. Matsuyama discloses the mass percentage of the binders at the side closer to the current collector is preferably greater than 50 mass % and equal to or less than 70 mass %, relative to the total mass % of the binder in the active material layer ([0028-0029]).
The movement of binder material towards the current collector as disclosed by Matsuyama, wherein the agglomerate of the instant case could comprise binder material of Matsuyama, was known in the art prior to the filing date of the instant application. From the disclosure of Matsuyama, it is noted that zero, or an otherwise relatively low number of first agglomerates, would be present on the second surface of the active material layer. Using the disclosure of Matsuyama regarding the binder movement, as applied to the modified electrode layer of Sofue, would amount to an entirely expected result of the quantity of first agglomerates on the second surface of the electrode.
It would have been obvious before the effective filing date of the invention to find a preferred mass percentage of cellulose and/or carbon fiber within the active material layer of the electrode, wherein the optimal mass percentage results in a corresponding number of first agglomerates, to fall within the claimed range of 2000/mm2 or less, in order to achieve greater adhesion between the current collector and active material layer, as well as optimal dispersion.

Regarding Claim 2, Sofue and Matsuyama disclose all limitations as set forth above. Sofue is limited in disclosing second agglomerates are present on the first surface in greater number than the first agglomerates on the second surface, and each of the second agglomerates comprises at least one of the carbon fiber or the cellulose fiber, does not comprise the active material, and has a longest diameter of 2µm or more and a shortest diameter of 1 µm or more. 
As disclosed in the above rejection for Claim 1, Matsuyama describes the movement of binder particles in the electrode active material-containing layer towards the current collector ([0027]), including the mass percentage of the binders at the side closer to the current collector is preferably greater than 50 mass % and equal to or less than 70 mass %, relative to the total mass % of the binder in the active material layer ([0028-0029]), which reads on second agglomerates are present on the first surface in greater number than the first agglomerates on the second surface. 
Regarding the limitation of each of the second agglomerates comprises at least one of the carbon fiber or the cellulose fiber and does not comprise the active material, the binder particles of Matsuyama are within the same layer as a conductive agent ([0105]), wherein Matsuyama discloses the conductive auxiliary agent carbon material such as carbon nanofiber or vapor-grown carbon fiber ([0040]), and therefore reads on the second agglomerates comprises at least one of the carbon fiber or the cellulose fiber and does not comprise the active material.
The same methodology regarding the longest diameter of the primary agglomerate of Claim 1 also applies to the second agglomerate diameters of Claim 2.  Without showing unexpected results, the claimed second agglomerate diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the fibrous nanocarbon material second agglomerate diameter to be within the claimed range obtain the desired benefit and minimize the negative impacts, both aspects as disclosed in Claim 1 by Sofue, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding Claim 3, Sofue and Matsuyama disclose all limitations as set forth above. Sofue is limited by not explicitly disclosing 4500/mm2 or more of the second agglomerates present on the first surface.
 The movement of binder material towards the current collector as disclosed by Matsuyama, wherein the agglomerate of the instant case could comprise binder material of Matsuyama, was known in the art prior to the filing date of the instant application. From the disclosure of Matsuyama regarding the migration of cellulose towards the current collector, it is obvious that the number of second agglomerates on the first surface would be higher than the number of first agglomerates present on the second surface, as the migratory behavior would shift the agglomerates from the second surface to the first surface. This behavior is also confirmed by the disclosure of Matsuyama, wherein the mass percentage of the binders at the side closer to the current collector is preferably greater than 50 mass % and equal to or less than 70 mass %, relative to the total mass % of the binder in the active material layer ([0028-0029]). Using the disclosure of Matsuyama regarding the binder movement, as applied to the modified electrode layer of Sofue, would amount to an entirely expected result of the quantity of second agglomerates on the first surface of the electrode.
It would have been obvious before the effective filing date of the invention to find a preferred mass percentage of cellulose and/or carbon fiber within the active material layer of the electrode, wherein the optimal mass percentage results in a corresponding number of second agglomerates, to fall within the claimed range of 4500/mm2 or more, in order to achieve greater adhesion between the current collector and active material layer, as well as optimal dispersion.

Regarding Claim 4, Sofue discloses all limitations as set forth above. Sofue discloses the fibrous nanocarbon material dispersion B-1, wherein the cellulose fiber used is a cellulose nanofiber RHEOCRYSTA I-2SX-LDS, manufactured by DKS Co., Ltd. ([0047]), which is disclosed by DKS Limited to have an average diameter of 3 nm (Daiichi Kogyo Seiyaku Co., Ltd. 2017, November 15. Product Information - Rheocrysta. Retrieved October 27, 2022, See PTO-892 Form for web address), which anticipates the claimed range of 1 nm or more and 80 nm or less of the instant claim. Should the disclosure of Sofue using a 3 nm diameter cellulose nanofiber within an electrode not be sufficient to read on the claim of the cellulose fiber has an average diameter of 1 nm or more and 80 nm or less, the following rejection also applies.      
As stated above in the rejection of Claim 1, pertaining to the first agglomerate diameter of the instant claims which is represented by the Fibrous Nanocarbon Material Dispersion B-1 comprising cellulose nanofiber ([0047]) of Sofue, adjusting the diameter of the fibrous nanocarbon material to be large enough to offer benefit to the electrode layer, yet not so large as to negatively impact the electrode slurry viscosity and flexibility, the first agglomerate diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As the cellulose nanofiber of Sofue is a component of the fibrous nanocarbon material, it would have been obvious before the effective filing date of the invention to optimize the fibrous nanocarbon material diameter, which therefore also influences the cellulose fiber diameter.

Regarding Claim 5, Sofue discloses all limitations as set forth above. Sofue discloses the fibrous nanocarbon material dispersion B-1, wherein the cellulose fiber used is a cellulose nanofiber RHEOCRYSTA I-2SX-LDS, manufactured by DKS Co., Ltd. ([0047]), as evidenced by  Product Information - Rheocrysta, which teaches RHEOCRYSTA CNFs are TEMPO-oxidized cellulose nanofiber (Daiichi Kogyo Seiyaku Co., Ltd. 2017, November 15. Product Information - Rheocrysta. Retrieved October 27, 2022, See PTO-892 Form for web address) which reads on the instant claim of the cellulose fiber is a TEMPO-oxidized cellulose nanofiber.

Regarding Claim 6, Sofue and Matsuyama disclose all limitations as set forth above. Sofue discloses the fibrous nanocarbon material dispersion B-1, wherein the B-1 dispersion comprises SWCNT ([0047]). Sofue discloses motivation for including the carbon in the B-1 dispersion, noting advantages for the rheology properties of the electrode coating liquid composition, the binding properties of an electrode mixture layer, and the electron conductivity of an electrode can be simultaneously achieved by including the fibrous nanocarbon material in the electrode ([0023]). Examiner notes that carbon nanotubes, as utilized in the instant specification, are used interchangeably with the term carbon fiber (Instant Specification, Pg. 56, Line 8).
Similar to Sofue, Matsuyama discloses a conductive auxiliary agent can be added to the active-material containing layer of the electrode, in order to improve the conductivity in the active material layer ([0040]). Matsuyama also discloses examples of the conductive auxiliary agent, specifically stating carbon nanofibers and vapor-grown carbon fibers as two acceptable forms of carbon ([0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, as various forms of carbon were known as conductive materials in the art of electrochemistry, to utilize a carbon fiber, as taught by either Sofue or Matsuyama, in the modified electrode of Sofue, in order to increase conductivity of the electrode.

Regarding Claim 7, modified Sofue discloses all limitations as set forth above. Sofue also discloses the carbon nanotube of the Fibrous Nanocarbon Material Dispersion B-1 to be 1.6 ± 0.5 nm ([0047]), and also describes the electrode composition including a carbon nanotube having an average fiber diameter of 0.5 nm or more and 20 nm or less ([0012]), which significantly overlaps the instant claim range of 1 nm or more and 50 nm or less, wherein the range of Sofue describes the claimed range with sufficient specificity. 

Regarding Claim 8, Sofue and Kim disclose all limitations as set forth above. Sofue also discloses an electrode composition including a carbon nanotube having an average fiber length of 0.05 µm or more and 1000 µm or less (stated as 0.5 µm or more and 1 mm or less [0012], conversion of all lengths to µm for ease of comparison), which fully encompasses, with sufficient specificity, the range of 1 µm or more and 200 µm or less of the instant claim.
The carbon fiber length disclosed by Kim in Example 1-1 averages to be 30 µm (Table 1), and Comparative Example 1-1 average is disclosed to be 5 µm (Table 1), with both measurements disclosed by Kim as squarely within the claimed range of 1 µm or more and 200 µm or less. Kim also discloses a preference for the length of the carbon nanotubes to be in the range of 0.5 to 200 μm ([0041]), which closely anticipates the range of 1 µm or more and 200 µm or less. 

Regarding Claim 10, Sofue discloses all limitations as set forth above. Sofue also discloses the negative electrode active material used for a negative electrode of the lithium secondary battery may be any known active material that can intercalate and de-intercalate metallic lithium or lithium ions, including the composite oxide Li4Ti5O12 ([0031]), which reads on the instant claim wherein the active material comprises a titanium-containing composite oxide.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sofue et al., US 20220200003 A1, in view of Matsuyama et al., US 20110014521 A1., and in further in view of Kim et al., US 20180175370 A1.
Regarding Claim 9, Sofue and Kim disclose all limitations as set forth above. Additionally, Kim discloses the carbon nanotubes may include Fe metal elements in an amount of 50 ppm (equivalent to 0.005%) or less, more specifically 20 ppm or less (equivalent to 0.002%, [0054]), which anticipates the claim wherein the carbon fiber comprises at least one metal element selected from the group consisting of Fe, Co, Ni, and Zn, in an amount of 0.0001 mass % or more and 5 mass % or less. 
Kim discloses when the content of Fe metal elements as a residual impurity in the carbon nanotubes is reduced, an electrode can exhibit better conductivity without concern for side reactions in the electrode ([0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Sofue to include a small amount of metal such as Fe, as having a small amount of metal such as Fe in the carbon fiber is advantageous, as taught by Kim, in order to improve conductivity of the electrode.

Pertinent Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hayashi et al, US 20140248537 A1; Noguchi et al., WO2021153590 A1; and Sofue et al., WO 2019198429 A1.
Hayashi discloses a slurry composition for forming a lithium secondary battery electrode (Example 1 and 2, [0088-0094]) comprising an electrode active material (LTO, [0088]), a carbon-based conductive assistant (acetylene black, [0090]), and a cellulose fiber ([0089]). Hayashi discloses the slurry is applied to a current collector (aluminum foil, [0091]) and assembled for testing in a battery (coin cell-type battery, [0092-0093]). Examiner notes that Hayashi does not disclose lengths and diameters of the individual components of the electrode slurry, but does disclose the composite electrode layer (dried slurry) thickness to be 7 µm (Fig 1, [0091]).
Noguchi discloses dispersions of MWCNT and cellulose fiber dispersed in water (Manufacturing Example A1), as well as a TEMPO-oxidized cellulose (Manufacturing Example D1) used in application for an active material layer for a battery electrode, wherein the MWCNT and cellulose mixture is applied to a current collector (aluminum foil, Electrode Example 9-1).
Sofue discloses a cellulose fiber and non-cellulose carbon powder (Claim 7) for use as an active material layer for a battery electrode. Additionally, the cellulose fiber is disclosed to have a preferred width of 2 to 1000 nm, although 50 nm or less is most preferred (A1 Cellulose Fiber).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY C BOUCHARD whose telephone number is (571)272-2475. The examiner can normally be reached Mon-Fri, 7AM-430PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY C BOUCHARD/Examiner, Art Unit 1721                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721